Citation Nr: 1200174	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  10-07 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey

		

THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.




ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to September 1970. 

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of June 2009 from the Regional Office (RO) of the Department of Veterans Affairs (VA), in Newark, New Jersey, which granted service connection for the hearing loss and assigned a noncompensable ratings for this disorder.




FINDING OF FACT

The most recent VA audiology examination of July 2010 showed the hearing loss to be at a Level II on the right and level III on the left.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to notify and assist 

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the present case, the veteran's claim on appeal was received in March 2009.  Prior to the June 2009 decision awarding service connection, a letter addressing service connection claims in general was sent in March 2009.  The duty to assist letter notified the veteran that VA would obtain all relevant evidence in the custody of a federal department or agency. He was advised that it was his responsibility to either send medical treatment records from his private physician regarding treatment, or to provide a properly executed release so that VA could request the records for him.  The veteran was also asked to advise VA if there existed any other information or evidence he considered relevant so that VA could help by obtaining that evidence. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the veteran is challenging the initial evaluation and effective date assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service medical records were previously obtained and associated with the claims folder.  Furthermore, private records were obtained and associated with the claims folder.  The Veteran has not apprised VA of any VA treatment for his hearing loss.  Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the evidence includes reports of VA examinations including the Veteran's most recent examination, performed in July 2010 which included review of the claims file. 

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 5103A have been considered and satisfied.  Through notices from the RO, the claimant has been notified and made aware of the evidence needed to substantiate his claims for higher disability ratings, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims decided on appeal.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the claimant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter being decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased rating

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  VA will interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2.  VA will resolve any reasonable doubt regarding the degree of disability in favor of the claimant.  See 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, VA will assign the higher of the two when the disability picture more nearly approximates the criteria for the next higher rating.  See 38 C.F.R. § 4.7.  VA will evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that "staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  A decision of the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When, after consideration of all of the evidence and material of record in an appropriate case before VA, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 38 C.F.R. §§ 3.102, 4.3 (2011).

The veteran contends that his hearing loss warrants a compensable rating.  His service-connected bilateral hearing loss is currently evaluated with a noncompensable disability rating, under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).  A rating for hearing loss is determined by a mechanical application of the VA Schedule for Rating Disabilities (Rating Schedule) to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination (Maryland CNC) and the puretone threshold average, as contained in a series of tables within the regulations.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four. 38 C.F.R. § 4.85 (2011).  These averages are entered into a table of the Rating Schedule to determine the auditory acuity level of each ear, and these auditory acuity levels are entered into another table of the Rating Schedule to determine the percentage disability rating.  Id. 

The criteria for evaluating exceptional patterns of hearing loss are addressed in 38 C.F.R. § 4.86 (2011).  These patterns are met when each pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  The veteran is not shown by the audiological findings described below to have exceptional patterns of hearing loss. 

The evidence pertinent to this matter includes private records from 2005 showing the Veteran underwent a hearing evaluation and series of testing in October 2005.  The results of the tests are of record, but the Board is unable to interpret the findings from the testing.  The examiner interpreted the findings as showing bilateral hearing loss, worse in left ear.  He was recommended to use hearing protection and hearing aids.  

The report of a May 2009 VA examination noted the veteran's complaints of hearing loss that began as a result of excess military noise exposure.  Pure tone thresholds revealed the following readings at, 1000, 2000, 3000, and 4000 Hertz respectively: For the right ear it was 35, 55, 60 and 55 decibels and for the left ear it was 35, 65, 85 and 75 decibels.  The average decibel levels recorded were 51.25 decibels for the right ear and 65 decibels for the left ear.  Speech recognition under the Maryland CNC was 94 percent for the right ear and 76 percent for the left ear. 

The report of a July 2010 VA examination addressed the severity of his hearing loss.  Pure tone thresholds revealed the following readings at, 1000, 2000, 3000, and 4000 Hertz respectively: For the right ear it was  40, 65, 65 and 60 decibels and for the left ear it was 40, 65, 85 and 80 decibels.  The average decibel levels recorded were 57.5 decibels for the right ear (rounded up to 58 decibels) and 67.5 decibels for the left ear, (rounded up to 68 decibels).  Speech recognition under the Maryland CNC was 92 percent for the right ear and 86 percent for the left ear. 

A review of the evidence reflects that a compensable rating is not warranted for the veteran's bilateral hearing loss disability.  The results from the audiology examination in May 2009 showed the hearing loss to be at a Level I on the right and Level IV on the left.  The more recent VA audiology examination of July 2010 showed the hearing loss to be at a Level II on the right and level III on the left.  Such levels are noncompensable under Diagnostic Code 6100. 

The preponderance of the evidence is against a compensable rating for bilateral hearing loss disability.


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.  




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


